Citation Nr: 1417219	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to May 1971 and from September 1972 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2012 rating decision established service connection for right and left lower extremity peripheral neuropathy associated with the service-connected lumbar spine disability.

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends that the service-connected back disability is more severely disabling and that he has recently discussed the need for surgical intervention for increasing symptomatology.  The Board notes the Veteran's back disability was last evaluated by VA examination in January 2010 and that an October 2013 VA treatment report noted severe degenerative changes in the lumbar spine for which surgery in the near future was being contemplated.  The Board also notes that in a May 2012 VA Form 21-4142 the Veteran identified having received private chiropractic treatment at least every two weeks from D.K.P., D.C., and having received treatment since April 1993.  A review of the available record shows that treatment records were received from Dr. D.K.P. in January 2010 based upon a VA Form 21-4142 dated in December 2009 identifying treatment in November 2009, but that there is no indication of VA action to obtain the additional treatment records identified in May 2012.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request the private treatment records identified in the May 2012 VA Form 21-4142 from D.K.P., D.C., dated since January 2010.  The Veteran should be requested to complete an updated release if the May 2012 release is found to have expired.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his low back disability.  The examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability, identify any physician-ordered (medically-required) periods of bed rest, and provide ranges of joint motion in degrees. Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  An opinion should be provided as to whether the service-connected back disability has resulted in a marked interference with employment or renders the Veteran unable to secure and follow substantially gainful employment, to include an opinion as to functional impairment and how that impairment impacts physical and sedentary employment.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

4.  Then, readjudicate the claim, to include consideration of separate or increased separate ratings for associated neurologic symptom manifestation.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



